Woods, J.,
delivered the opinion of the court.
The remarkably concise and lucid agreed statement of facts in the record before us shows no amenability in the appellant as a violator of § 3399, code 1892. There is no evidence that he was a dealer in pistols. He was not engaged in buying and selling pistols, so far as the transcript discloses the facts. He was a licensed pawnbroker, and, as an incident, a solitary incident, to that business, he took a pistol in pledge for repayment of a small sum loaned his customer. The loan not *211having been repaid at its maturity, he sold the pledge; he resorted to his security for payment of his debt, and in this he committed no offense. May one not sell a pistol which, for any reason, he may wish to dispose of without subjecting himself to the penalty denounced against unlicensed dealers in pistols — persons engaged in the business of buying and selling pistols ? May not a man lend his neighbor a dollar, and take a pistol in pledge for repayment of his loan ? And may he not lawfully dispose of the pledge in order to repay himself, if necessary? A fortiori, may not the licensed pawnbroker, in a solitary instance, and as an incident in the management of his business, do the same thing?
"We express no opinion as to the liability of pawnbrokers where the evidence shows an effort to evade the statute on their part; as, for example, where they habitually acquire and keep pistols, and offer the same for sale, just as other dealers in like goods usually do in their business. It will be soon enough to determine this question when we have a case presented which requires its adjudication. We confine ourselves to the case in hand.
The evidence was insufficient to support thé verdict, and. the peremptory instruction asked for defendant below should have been given.

Reversed and remanded.